Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of “a charge measurement circuit connected in series between the sense electrode and the reference electrode to measure a charge measurement; and circuitry to compare the charge measurement to a threshold to detect a presence of the voltage in the conductor cable” as recited in claim 1, “a second charge measurement circuit connected in series between the second sense electrode and the reference electrode to provide a second charge measurement” as recited in claim 3, “the sense electrode and the second sense electrode overlap when disposed over the surface of the conductor cable” as recited in claim 5,  “a third charge measurement circuit connected in series between the third sense electrode and the reference electrode to measure a third charge measurement …” as recited in claim6 , “a third charge measurement circuit connected in series between the third sense electrode and the reference electrode to measure a third charge measurement” as recited in claim 7,” second reference electrode is electrically connected to the reference electrode” as recited in claim 9, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 
Claims 1-21 are allowed since the prior art does not disclose a  sensor device for detecting voltage in a conductor cable, the sensor comprising: a sense electrode to be disposed over a surface of the conductor cable to cover a sense region having a sense axial width and a sense circumferential length; a reference electrode to be disposed over the surface of the conductor cable to cover a reference region, the reference region having an axial position adjacent the axial position of the sense region and having a reference circumferential length greater than the sense circumferential length; a charge measurement circuit connected in series between the sense electrode and the reference electrode to measure a charge measurement; and circuitry to compare the charge measurement to a threshold to detect a presence of the voltage in the conductor cable as recited in claim 1. Claims 2-21  depend from allowed claim 1, they are also allowed accordingly.
This application is in condition for allowance except for the following formal matters as mentioned in paragraph # 2.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Johanssson et al (Pat# 6,236,218) disclose Method and a device for space-charge measurement in cables using a pulsed electroacoustic method.
Tabuchi (Pat# 8,937,480) discloses high frequency detection device and coaxial cable including the same.
Weinmann et al (PG-PUB #2014/0368221) disclose sensored cable for a power network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964.  The examiner can normally be reached on M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/VINH P NGUYEN/Primary Examiner, Art Unit 2867